USCA11 Case: 21-10535     Date Filed: 03/23/2022   Page: 1 of 7




                                          [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                        No. 21-10535
                   Non-Argument Calendar
                  ____________________

SONIA COBB,
                                            Plaintiff-Appellant,
versus
JAYBEZ F. FLOYD,
individually and in his official capacity as
Superintendent of Hart County Charter System,
HART COUNTY SCHOOL DISTRICT,


                                         Defendants-Appellees.
USCA11 Case: 21-10535        Date Filed: 03/23/2022    Page: 2 of 7




2                      Opinion of the Court                21-10535

                    ____________________

           Appeal from the United States District Court
               for the Middle District of Georgia
              D.C. Docket No. 3:19-cv-00049-CDL
                    ____________________

Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Sonia Cobb appeals the district court’s grant of summary
judgment to her employers, Jaybez Floyd and the Hart County
School District (collectively, “the Defendants”), on her claims of
race discrimination under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e-2, 42 U.S.C. §§ 1981, 1983, and the Fourteenth
Amendment Equal Protection Clause and the court’s denial of her
motion to amend her complaint. First, she argues that the court
erred by granting summary judgment on her Title VII claims be-
cause she established a prima facie case of discrimination and suc-
cessfully rebutted the Defendants reasons for her transfer. Second,
she argues that the court erred by granting summary judgment on
her § 1981, § 1983, and Equal Protection Clause claims for the same
reasons it erred by granting summary judgment on her Title VII
claim. Third, she argues that the court erred by denying her mo-
tion to amend her complaint as futile because it erred by determin-
ing that her race discrimination claims failed.
USCA11 Case: 21-10535             Date Filed: 03/23/2022     Page: 3 of 7




21-10535                   Opinion of the Court                         3

                                      I.
       We review an order granting summary judgment de novo.
Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005).
When reviewing de novo a district court’s grant of summary judg-
ment, we apply the same legal standards applied by the district
court. Alvarez v. Royal Atl. Devs., Inc., 610 F.3d 1253, 1263 (11th
Cir. 2010).
       Under Title VII, certain private employers are barred from
discriminating against their employees because of their race. 42
U.S.C. § 2000e-2(a). Where direct evidence of discrimination is not
available, “a plaintiff may prove [her] case through circumstantial
evidence using the burden-shifting framework established in
McDonnell Douglas.”1 E.E.O.C. v. Joe’s Stone Crabs, Inc., 296 F.3d
1265, 1272 (11th Cir. 2002). Under this framework, if an employee
makes out a prima facie case of discrimination, and the employer
articulates one or more non-discriminatory reasons for its actions,
then the plaintiff bears the burden of showing pretext. Rojas v.
Florida, 285 F.3d 1339, 1342 (11th Cir. 2002).
       To establish a prima facie case, the plaintiff bears the initial
burden to show “(1) that she belongs to a protected class, (2) that
she was subjected to an adverse employment action, (3) that she was
qualified to perform the job in question, and (4) that her employer


1   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
USCA11 Case: 21-10535         Date Filed: 03/23/2022    Page: 4 of 7




4                      Opinion of the Court                 21-10535

treated ‘similarly situated’ employees outside her class more favor-
ably.” Lewis v. City of Union City, 918 F.3d 1213, 1220–21 (11th Cir.
2019) (en banc). Alternatively, the plaintiff can establish the fourth
prong by showing she “was replaced by a person outside [her] pro-
tected class.” Maynard v. Bd. of Regents of Div. of Univ. of Fla.
Dep’t of Educ., 342 F.3d 1281, 1286 (11th Cir. 2003). A transfer to a
different position can be adverse “if it involves a reduction in pay,
prestige, or responsibility.” Hinson v. Clinch Cnty. Bd. of Educ., 231
F.3d 821, 829 (11th Cir. 2000).
         When an employer offers multiple reasons for its action, the
plaintiff must show that each reason was pretextual to avoid sum-
mary judgment. Chapman v. AI Transp., 229 F.3d 1012, 1037 (11th
Cir. 2000) (en banc). To demonstrate pretext, a plaintiff must show
that the defendant's proffered reason is false, and that the true rea-
son was discriminatory. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,
515 (1993). Specifically, a plaintiff must rebut an employer’s reason
“head on” and “cannot succeed by simply quarreling with the wis-
dom of that reason.” Chapman, 229 F.3d at 1030. To satisfy this
burden, the plaintiff may “demonstrate ‘such weaknesses, implau-
sibilities, inconsistencies, incoherencies, or contradictions in the
employer’s proffered legitimate reasons for its action that a reason-
able factfinder could find them unworthy of credence.’” Alvarez,
610 F.3d at 1265 (quoting Combs v. Plantation Patterns, 106 F.3d
1519, 1538 (11th Cir. 1997)).
      Even if Cobb met her burden to establish a prima facie case
of   race discrimination, Defendants offered legitimate,
USCA11 Case: 21-10535         Date Filed: 03/23/2022     Page: 5 of 7




21-10535                Opinion of the Court                         5

nondiscriminatory reasons for her transfer that Cobb failed to rebut.
“So long as the employer articulates ‘a clear and reasonably specific’
non-discriminatory basis for its actions, it has discharged its burden
of production.” Vessels, 408 F.3d at 770 (quoting Tex. Dep’t of
Cmty. Affs. v. Burdine, 450 U.S. 248, 254–55 (1981)). Defendants did
so here. It is undisputed that Cobb had performance-related issues
including struggling to meet multiple deadlines throughout the
year. And Defendants raised additional concerns related to student
discipline and low teacher morale. Cobb failed to rebut these rea-
sons “head on.” Chapman, 229 F.3d at 1030. Cobb provided no
evidence that Defendants’ proffered reasons were pretext for imper-
missible racial discrimination. Cobb attempted to show pretext by
arguing that Defendants treated Edwards, a white principal, differ-
ently than Cobb. However, Cobb failed to prove that Edwards is
“similarly situated in all material respects.” Lewis, 918 F.3d at 1230.
Cobb did not show that Edwards had similar performance-related
issues but instead argued Edwards exhibited rude behavior. Accord-
ingly, because Cobb failed to rebut Defendants’ legitimate, nondis-
criminatory reasons for her transfer, we affirm the district court’s
grant of summary judgment on Cobb’s Title VII claim.
                                  II.
       A party waives an issue on appeal where her only mention
of the issue in her brief is a reference to an argument made before
the district court. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d
1570, 1573 n.6 (11th Cir. 1989).
USCA11 Case: 21-10535          Date Filed: 03/23/2022      Page: 6 of 7




6                       Opinion of the Court                   21-10535

       Race discrimination claims under the Equal Protection
Clause and 42 U.S.C. § 1981, brought through 42 U.S.C. § 1983, are
subject to the same framework as race discrimination claims
brought under Title VII. Lewis, 918 F.3d at 1220 n.5. Thus, those
claims “rise and fall” with the success or failure of a plaintiff’s Title
VII claim. Flowers v. Troup Cnty. Sch. Dist., 803 F.3d 1327, 1335
n.7 (11th Cir. 2015).
        Here, the district court did not err by granting the Defend-
ants’ motion for summary judgment as to her § 1981, § 1983, and
Equal Protection Clause claims. As to her 2016 transfer, her brief’s
passing reference to arguments she made before the district court
is insufficient for our review. See Greenbriar, 881 F.2d at 1573 n.6.
Next, her § 1981, § 1983, and Equal Protection claims based on her
2018 transfer fail for the same reasons her Title VII claim fails. See
Lewis, 918 F.3d at 1220 n.5; see Flowers, 803 F.3d at 1335 n.7. Fi-
nally, Cobb’s Monell claim against the school district appears to
rest on her Title VII claim. Because her Title VII claim fails, her
Monell claim based on that single, allegedly unconstitutional act
must also fail. Accordingly, we affirm.
                                  III.
       A district court’s denial of a motion to amend a complaint is
reviewed for abuse of discretion, although “the underlying legal
conclusion of whether a particular amendment to the complaint
would have been futile is reviewed de novo.” Corsello v. Lincare,
Inc., 428 F.3d 1008, 1012 (11th Cir. 2005).
       Here, the district court did not err by denying Cobb’s mo-
tion to amend her complaint. See Corsello, 428 F.3d at 1012. Her
amendment proposed—regarding her “42 U.S.C. § 1981 and 42
U.S.C. § 1983” claims brought against Floyd in his individual
USCA11 Case: 21-10535       Date Filed: 03/23/2022   Page: 7 of 7




21-10535              Opinion of the Court                      7

capacity—the addition of the phrase “which is enforced via [§]
1983.” That amendment would have been futile because that claim
already mentioned § 1983 and the district court interpreted Cobb’s
§ 1981 claim against Floyd as being enforced by § 1983. Accord-
ingly, we affirm.
      AFFIRMED.